Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/847,459 MOBILE UPPER EXTREMITY (UE) SUPPORTS FOR USE IN RAILED ENVIRONMENTS filed on 4/13/2020.  Claims 8-34 are allowed.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regard to claims 8-20, the reasons are clear from the record. 
With regards to claims 21, 24 and 29, the prior art of record does not teach a patient aid assembly for ambulatory use with an associated railed device having first and second horizontal and parallel rails extending in a longitudinal direction, the patient aid assembly having first and second housings, the first housing slidingly engaging the first rail, and the second housing slidingly engaging the second rail; first and second upper extremity support assemblies operatively associated with the first and second housings to create first and second mobile upper extremity support assemblies, allowing movement of first and second upper extremities of an associated user relative to the respective rails therealonq in the longitudinal direction when the associated user is between the rails with upright posture and allowing movement of the associated user relative to the rails in the generally longitudinal direction parallel to the rails; and an interconnecting member positioned between the first and second mobile upper extremity support assemblies and configured to allow change in linear distance between the mobile upper extremity support assemblies as a first upper extremity of the associated user changes position relative to a second upper extremity and relative to the associated body of the associated user.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/2/21